03/03/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 1, 2022

                   STATE OF TENNESSEE v. STEVIE DEAN

                 Appeal from the Circuit Court for Madison County
                        No. 20-88 Donald H. Allen, Judge
                     ___________________________________

                           No. W2021-00458-CCA-R3-CD
                       ___________________________________


Defendant, Stevie Dean, was charged with one count of aggravated robbery. Following a
trial, a jury convicted Defendant as charged, and the trial court sentenced him to twelve
years’ incarceration with an eighty-five percent release eligibility. On appeal, Defendant
argues that the evidence was insufficient to support his conviction. After a thorough
review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which J. ROSS DYER,
and JOHN W. CAMPBELL, JJ., joined.

J. Colin Morris, Jackson, Tennessee, for the appellant, Stevie Dean.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Matthew Floyd,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                            Factual and Procedural History


        Tejal Patel testified that she was alone at the Subway restaurant she owned on the
morning of November 5, 2019. She said that she was waiting for a truck delivery and
preparing the sandwich food line when her first customer entered the store between 8:00
and 8:30 a.m. Ms. Patel and the customer both noticed Defendant standing outside looking
into the store windows. After the customer left, Defendant entered and ordered a sandwich.
Defendant’s credit card was declined when he tried to pay for the sandwich. Two more
customers entered the restaurant, and Defendant walked outside. After Ms. Patel served
those two customers and they left, Defendant re-entered the restaurant. She testified that
she thought Defendant was coming back for his sandwich.

        Defendant had his hand in his jacket pocket and began “aggressively” pointing at
Ms. Patel from inside his pocket. Ms. Patel stated that she thought Defendant “had
something in his pocket to harm [her]” like a gun or a knife and that Defendant “scared
[her] to death.” Defendant told Ms. Patel, “Whatever you’ve got, open the register and
give it to me.” Ms. Patel tried to explain that she had to enter a code to open the register,
and Defendant began yelling at her. When Ms. Patel opened the register and pulled out the
cash drawer, Defendant was angry that there was not more money. Ms. Patel estimated
that there was $40 or $50 in the drawer.

       After Defendant left, Ms. Patel locked the door to the restaurant and called her
husband, who was out of town, and he called the next-door business owner to help Ms.
Patel. Ms. Patel testified that she reported the incident to the police. An investigator came
to the restaurant and presented her with a photographic lineup. Ms. Patel selected
Defendant in the lineup. Ms. Patel identified a CD of the restaurant surveillance video
from the incident, and the video was played for the jury.

     On cross-examination, Ms. Patel stated that Defendant never displayed a deadly
weapon.

         Jackson Police Department (“JPD”) Officer Robert Stevens testified that he
responded to the Subway restaurant on November 5, 2019. Ms. Patel told Officer Stevens
and another officer that she had been robbed and that the restaurant had surveillance
footage. The officers retrieved still photographs from the video and distributed them to
other officers. After about an hour and a half, Officer Stevens received word that other
officers had located the suspect at First and Middle Street, so he went to meet them. When
Officer Stevens arrived at the scene, he placed Defendant in handcuffs and transported him
to jail.

      On cross-examination, Officer Stevens stated that he did not locate a deadly weapon
on Defendant when he arrested him.

       JPD Investigator Wade Arnold testified that, after Defendant was arrested, he
explained Defendant’s Miranda rights and spoke with Defendant about the incident.
Investigator Arnold transcribed Defendant’s statement, and Defendant signed it. The
statement read:

                                            -2-
              So, I was riding with my girl when we got stopped. She went to jail
       for some warrants from a while back. So, I’m not from here and didn’t have
       anywhere to go. I sat in the lobby of the jail waiting to see what her bond
       was. So, I was then told that I needed to go to City Court.

               While at City Court, I was told the bond and what i[t] was going to
       take get her out. I didn’t have but about $13 to get her out. I went to Subway
       to get a sandwich. While there, I got the idea to get money so I could get her
       out.

              I started yelling at the girl to give me money. She gave me what she
       had, and I left. I later realized it was less than $25.

              I didn’t mean any harm to the girl. I didn’t have a gun. I was just
       trying to get the money to get my girl out of jail to get to a meeting with her
       kids. I apologize to the lady at Subway.

       On cross-examination, Investigator Arnold stated that Defendant cooperated with
police, told them what happened, and apologized to Ms. Patel.

        The jury convicted Defendant as charged. The trial court sentenced Defendant as a
Range I standard offender to twelve years’ incarceration with an eighty-five percent release
eligibility. Defendant filed a motion for new trial, which the trial court denied. Defendant
now timely appeals.

                                         Analysis

       Defendant argues that the evidence was insufficient to support his conviction for
aggravated robbery. He argues that he did not display any item or object during the robbery
to lead the victim to believe he had a deadly weapon. He asserts that no item or object was
displayed at all.

       The State responds that Defendant accomplished a robbery by pointing his
concealed hand from inside his coat pocket which led Ms. Patel to reasonably believe he
had a deadly weapon. We agree with the State.

       Our standard of review for a sufficiency of the evidence challenge is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
                                            -3-
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009))
(internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221 S.W.3d
514, 521 (Tenn. 2007).

        As pertinent here, aggravated robbery is a robbery “[a]ccomplished with a deadly
weapon or by display of any article used or fashioned to lead the victim to reasonably
believe it to be a deadly weapon[.]” Tenn. Code Ann. § 39-13-402(a)(1) (2019). Robbery
“is the intentional or knowing theft of property from the person of another by violence or
putting the person in fear.” Tenn. Code Ann. § 39-13-401 (2019). “A person commits
theft of property if, with intent to deprive the owner of property, the person knowingly
obtains or exercises control over the property without the owner’s effective consent.”
Tenn. Code Ann. § 39-14-103(a) (2019).

       It is well-established that “the legislature intended for the word [‘]article[’]” in the
aggravated burglary statute “to include the situation where a robber fashions or conceals
his hand like a gun or other weapon while threatening harm to the victim.” State v. Aaron
Cooper, No. 01C01-9708-CR-00368, 1998 WL 668263, at *2 (Tenn. Crim. App. Sept. 30,
1998); see also State v. Tyran Rollins, No. W2019-00192-CCA-R3-CD, 2020 WL
1231711, at *4 (Tenn. Crim. App. Mar. 12, 2020); State v. Danny D. Keen, No. M2018-
01152-CCA-R3-CD, 2019 WL 3403451, at *3 (Tenn. Crim. App. July 29, 2019); State v.
Maka Fuller, Jr., No. W2016-02480-CCA-R3-CD, 2017 WL 3822975, at *3 (Tenn. Crim.
App. Aug. 31, 2017); State v. Monoleto D. Green, No. M2003-02774-CCA-R3-CD, 2005
WL 1046800, at *8-9 (Tenn. Crim. App. May 5, 2005). Defendant put his hand in his
jacket pocket and waved it around, pointing it repeatedly at Ms. Patel. Ms. Patel stated that
she was “scared . . . to death” and that she believed Defendant had a weapon. Defendant
admitted that he took $25 from Ms. Patel; Ms. Patel testified that Defendant stole between
$40 and $50. The evidence was sufficient to support Defendant’s conviction for
aggravated robbery.




                                             -4-
                                 Conclusion

For the foregoing reasons, the judgment of the trial court is affirmed.



                                       ____________________________________
                                       ROBERT L. HOLLOWAY, JR., JUDGE




                                     -5-